UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    5/18/2021


PANTHEON PROPERTIES, INC., et al.,

                                            Plaintiffs,               20-CV-3241 (ALC)(SN)

                          -against-                                           ORDER

JOHNATHEN HOUSTON, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On April 29, 2021, Defendants filed a Motion to Lift the Attachment (“Attachment

Motion”), and concurrently filed a motion for leave to file that Attachment Motion under seal.

See ECF Nos. 81, 82. Defendants’ April 29, 2021 motion to file the Attachment Motion under

seal was a short letter that referred to the Stipulated Protective Order, ECF No. 61. Defendants

asserted the Attachment Motion “refers to a document that Plaintiffs marked as ‘Attorney Eyes

Only,’” as defined in the Stipulated Protective Order. ECF No. 61.

        The Court denied that motion that same day, noting that “Defendants have failed to

adequately support their request” to seal the Attachment Motion. ECF No. 84. The Court

directed Defendants to renew their motion with appropriate citations to case law and with a

narrowed request. Id.

        On May 6, 2021, Defendants filed a second motion to seal. ECF No. 86. Once again,

Defendants referred to the Stipulated Protective Order. Id. Defendants also included a redacted

version of their Attachment Motion. Defendants seek to redact portions of the Attachment
Motion which refer to documents marked “Confidential” or “Attorney Eyes Only” that

Plaintiffs apparently believe contain trade secrets belonging to Plaintiffs. Id.

       The question before the Court is not the propriety of the parties’ Protective Order but

rather the weight of the First Amendment and common law right of public access to judicial

documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006).

Defendants’ submission fails to address Lugosch and its progeny or explain why large portions

of their legal brief must be shielded from the public. See id. at 119–20. It is only after balancing

competing interests that a court may take the step of limiting public access to judicial

documents. Id.

       Defendants may renew their application to seal their Attachment Motion, but it must

address the relevant standard. Accordingly, Defendants’ motion at ECF No. 86 is DENIED

without prejudice.

SO ORDERED.

DATED:           May 18, 2021
                 New York, New York




                                                  2
